IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARKAS BRIAN                           NOT FINAL UNTIL TIME EXPIRES TO
WASHINGTON,                            FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D16-1803
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 2, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      Mr. Washington appeals the trial court’s order revoking his probation based

on the commission of four new law violations (battery, kidnap-false imprisonment,

criminal mischief, and obstructing justice). We affirm except as to the trial court’s
finding that Mr. Washington violated his probation as to kidnapping-false

imprisonment for which there is no basis in the evidence. Because the record is not

clear whether the trial court would have imposed the same sentences of five years to

run consecutively based on the remaining sufficiently proven charges, we remand

for reconsideration of revocation and sentencing. See Davis v. State, 75 So. 3d 386,

388 (Fla. 1st DCA 2011) (“Although a violation of condition 18 could alone support

revocation, because the record does not establish that the trial court would have

revoked probation and imposed a 15-year sentence on a violation of condition 18

alone, this court is required to remand for the trial court to reconsider its decision to

revoke probation and to impose the same sentence.”)



      REVERSE and REMAND.

WOLF, RAY, and MAKAR, JJ., CONCUR.




                                           2